Citation Nr: 1612407	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  14-41 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Fagan, Counsel



INTRODUCTION

The appellant is the surviving spouse of the Veteran who served on active duty from June 1953 to May 1955.  The Veteran died in March 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

There were no VA claims pending at the time of the Veteran's death.


CONCLUSION OF LAW

The basic eligibility criteria for payment of accrued benefits have not been met.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As explained below, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with VA's duties to notify and assist.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The appellant is not prejudiced by adjudication of her claim at this time. 

Accrued benefits are periodic monetary benefits to which a payee was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at the date of death and due and unpaid.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2015).  Evidence in the file at date of death means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death, in support of a claim for VA benefits pending on the date of death.  38 C.F.R. § 3.1000(d)(4).  A claim for VA benefits pending on the date of death means a claim filed with VA that had not been finally adjudicated by VA on or before the date of death.  Such a claim includes a deceased beneficiary's claim to reopen a finally disallowed claim based upon new and material evidence or a deceased beneficiary's claim of clear and unmistakable error in a prior rating or decision.  Any new and material evidence must have been in VA's possession on or before the date of the beneficiary's death.  38 C.F.R. § 3.1000(d)(5).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that an accrued benefits claim is derivative of a veteran's claim and that an accrued benefits claimant cannot be entitled to a greater benefit than the veteran would have received had he lived.  See Zevalkink v. Brown, 6 Vet. App. 483, 489-90 (1994); aff'd, 102 F.3d 1236 (Fed. Cir. 1996); cert. denied, 117 S. Ct. 2478   (1997) (holding that "the substance of the survivor's claim is purely derivative from any benefit to which the veteran might have been 'entitled' at his death [and gives the survivor] the right to stand in the shoes of the veteran and pursue his claim after his death."). 

A review of the record reveals that the Veteran had no claims for VA benefits pending at the time of his death.  The last rating decision of record for the Veteran was dated in July 2005, granting entitlement to a total disability rating based on individual unemployability (TDIU) effective in February 2005.  The rating was promulgated that same month.  A Board decision in February 2006 denied a claim for service connection.  The next evidence of record is the appellant's claim for death benefits.  

In conjunction with her claim for Dependency and Indemnity Compensation   (DIC), an August 2012 rating decision found that the July 2005 rating decision  was undebatably erroneous in failing to assign an earlier effective date of August 1998 for the award of a TDIU, and granted entitlement to DIC under the provisions of 38 U.S.C.A. § 1318.  In statements in support of her present claim, the appellant maintains, in essence, that accrued benefits are warranted based upon the RO's recent finding of clear and unmistakable error (CUE) in the July 2005 rating decision.  She essentially argues that the RO's finding of CUE in the 2005 rating decision that triggered her award of DIC also triggered her entitlement to accrued benefits dating back to August 1998 under the same CUE theory.  Importantly, she does not contend that the Veteran had a pending CUE claim at the time of his death or that there is any other basis for an award of accrued benefits.

After review of the evidence of record, the Board finds there was no pending claim or pending appeal from a VA decision of record at the time of the Veteran's death.

The Court of Appeals for the Federal Circuit addressed this general scenario in Rusick v. Gibson, 760 F.3d 1342 (Fed. Cir. 2014).  In that case, as here, there was no claim pending at the time of the veteran's death, but CUE was found in a prior rating decision to establish entitlement to DIC benefits.  The Federal Circuit held that "a survivor cannot initiate a freestanding CUE claim under [38 U.S.C.A.] § 5109A if the veteran had not already filed such a claim."  Id. at 1346.  The Federal Circuit concluded by stating that the claimant "cannot use a CUE determination made for the purpose of awarding DIC to also receive accrued benefits, because [the veteran] did not have a CUE claim pending under section 5109A at the time of his death."  Id. at 1347.  

The Veteran in this case likewise did not have a CUE claim, or any claim, pending at the time of his death.  Therefore, although the Board is sympathetic to the appellant's contentions, there is simply no basis for an award of accrued benefits   to the appellant in this case.  Accordingly, the appeal is denied.



ORDER

Entitlement to accrued benefits is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


